EX PARTE QUAYLE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Natural Language Processing for Mapping Dependency Data and Parts-of-Speech to Group Labels
The disclosure is objected to because of the following informalities:
In ¶[0024], “said in clause” should be “said in class”.
In ¶[0065], “for the phrase the that” should be “for the phrase that”.
In ¶[0067], there is a missing closed quotation mark at the end of the paragraph after “Canada”.
In ¶[0069], “sematic” should be “semantic”.
In ¶[0074], “in a pseudo-standardized” appears to be missing a word, and could be “in a pseudo-standardized form”.
In ¶[0116], “to a knowledge graph constructors” appears to be incorrect, but could be “to a knowledge graph construction”.
In ¶[0132], “as a noun phrases” should be “as noun phrases” or as a noun phrase”.
In ¶[0134], “do not complete overlap” should be “do not completely overlap”.
In ¶[0144], “can MARK children will become” is not grammatical, but could be “can MARK children to become”.
In ¶[0154], “becomes” appears that it should be “become”.
In ¶[0157], “CONJ, children” appears that is should be “CONJ children”.
In ¶[0157], “When encounter” should be “When encountering”.
In ¶[0163], “has the same subject” appears that it should be “have the same subject”.   
Appropriate correction is required.

Response to Arguments
Applicants’ amendments filed 03 August 2022 overcome the prior rejection for obviousness under 35 U.S.C. §103 over Flann et al. (U.S. Patent No. 10,460,028) in view of Ho et al. (U.S. Patent No. 10,019,437).
However, Applicants have not addressed the objections to the title and to the Specification.  This Office Action, then, reiterates the objections to the title and to the Specification, and gives Applicants a time period of two months to address these objections in accordance with the procedures of Ex Parte Quayle.
Applicants have rewritten a dependent claim into an independent form that was indicated to be allowable if incorporating the limitations of the independent claim, but did not actually incorporate the limitations of the independent claim.  Applicants add new independent claims 22 and 30 as directed to a system and computer readable medium corresponding to method limitations of independent claim 12.  Given that this amendment was provided without incorporation of the limitations of the independent claim, these new independent claims are not necessarily allowable.  Still, a new search was performed on these new independent claims, and it appears that these new independent claims remain allowable.  Reasons for allowability are provided herein.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office Action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 12, 22 and 30 appear allowable because the prior art of record does not disclose or reasonably suggest receiving data representing an unstructured sentence that includes a plurality of words, generating a dependency parse of the unstructured sentence by assigning to each word of the plurality of words a dependency relationship label that identifies a relationship between the word and another word of the plurality of words, determining for one or more of the dependency relationship labels a mapped dependency relationship label based on the dependency relationship label, determining for each word of the plurality of words a part-of-speech label that identifies a part of speech for the word, determining for each part-of-speech label a mapped part-of-speech label based on the part-of-speech label, and selecting for two or more words of the plurality of words and using the respective dependency relationship labels and the respective mapped part-of-speech labels the mapped dependency relationship label and the mapped part-of-speech label of one of the two or more words to represent the two or more words as a group dependency relationship label and a group part-of-speech label.  
Generally, it is known in the prior art to parse an unstructured sentence into dependency relationships and label words with part-of-speech labels, but the prior art of record does not appear to disclose or reasonably suggest the additional limitations of determining a mapped dependency relationship label and a mapped part-of-speech label to select a group dependency relationship label and a group part-of-speech label.  Bullock et al. (U.S. Patent Publication 2013/0013291) discloses providing hierarchical dependency trees and chunking of words so that they are grouped into phrases according to their part of speech, e.g., ‘American President’, ‘has given’, and ‘British Parliament’.  However, the prior art of record does not appear to disclose or reasonably suggest determining a mapped dependency relationship label and a mapped part-of-speech label to select a group dependency relationship label and a group part-of-speech label that is in addition to generating a dependency relationship label and a part-of-speech label.  That is, Applicants’ independent claims set forth limitations directed to determining a part-of-speech label and then a mapped part-of-speech label and determining a dependency relationship label and then a mapped dependency relationship label that does not appear to be reasonably taught by the prior art of record.  
The Specification, ¶[0012] - ¶[0014], describes dependency relationship labels, mapped dependency relationship labels, part-of-speech labels, and mapped part-of-speech labels to represent two or more words as a group dependency relationship label and a group part-of-speech label.  The Specification, ¶[0097], states that an information extraction tool can map some labels to more accurate labels and can determine a more fined-grained disambiguation, e.g., noun phrase adverbial modifiers are mapped to a noun subject if it has an adverb but does not have a noun subject sibling, or are mapped to be a direct object if it has a verb parent but does not have a direct object sibling.  The Specification, ¶[0126]: Tables 2 to 3, provides tables that perform this mapping of dependency relationships and parts-of-speech.  
Applicants’ Specification, ¶[0015], states various advantages including facilitating more granular pieces of data and enabling downstream semantic applications to analyze more detailed or more complex information extracted from unstructured data.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        September 6, 2022